Citation Nr: 0302622	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  94-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of a 
shrapnel wound to the right (major) shoulder.  

(The issue of entitlement to an increase in the 10 percent 
evaluation currently assigned for service-connected 
neurodermatitis of the left leg with history of involvement 
of the neck, forearms, trunk, thighs, and chest wall, will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision 
which, in part, granted service connection for PTSD, and 
assigned an increased rating to 20 percent for the service-
connected right shoulder disability, each effective from 
February 28, 1992, the date of receipt of the veteran's 
claim.  § 3.400(b)(2)(i) and (o), respectively.  (A 10 
percent evaluation was initially assigned for PTSD.  However, 
the rating was subsequently increased to 50 percent, 
effective from the same date, by rating action in January 
1998.)  A personal hearing at the RO was held in September 
1993.  The Board remanded the appeal to the RO for additional 
development in January 1996 and November 1999.  

While the above issues were in remand status, the veteran 
perfected an appeal for the issue of an increased rating for 
neurodermatitis of the left leg with history of involvement 
of the neck, forearms, trunk, thighs, and chest wall.  
Accordingly, this issue is now in appellate status.  However, 
the Board is undertaking additional development of this issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Effective February 28, 1992, the date of award of service 
connection, the veteran's PTSD is not shown to have impaired 
occupational and social functioning to the degree greater 
than that contemplated by the 50 percent rating.  

3.  Residuals of a shell fragment wound of the right shoulder 
are manifested by active range of motion to above shoulder 
level with functional limitation to no less than shoulder 
level; there is no evidence of ankylosis or impairment of the 
humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, 4.132, Part 4, including Diagnostic Code 9411 (in 
effect prior to and from November 7, 1996).  

2.  The criteria for an increased evaluation for residuals of 
a shrapnel wound to the right (major) shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Codes 5303, 5200, 5201, 5202 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume that 
this liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development actions needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Upon 
careful review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  In the May1993 statement of the case (SOC) and 
supplemental statements of the case (SSOC) dated in December 
1993, August 1998, and July 2002, the veteran was informed of 
what evidence had been received and of the criteria required 
for the assignment of increased evaluations in excess of 50 
and 20 percent for PTSD and the right shoulder disability, 
respectively, under VA rating schedule.  The veteran was also 
underwent several VA examinations, and testified at a 
personal hearing at the RO in September 1993.  All pertinent 
medical records from sources identified by the veteran have 
been obtained and associated with the claims file.  
Furthermore, the veteran was informed in letters sent by the 
RO in March 2000 and March 2002 of the steps to be taken by 
himself and VA to properly develop his claim.

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2).  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Applicable criteria provide that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  Likewise, the regulations pertaining to the rating of 
muscle injuries were revised effective from July 3, 1997.  
The record shows that RO has considered both sets of rating 
criteria with respect to the veteran's claims for higher 
evaluations for PTSD and for his right shoulder disability.  
Accordingly, the Board has determined that the veteran would 
not be prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

PTSD

Factual Background

A claim of service connection for PTSD was received from the 
veteran on April 16, 1992.  

The veteran's service records show that he was a machine 
gunner in the Marine Corps and that he sustained combat 
wounds while serving in Vietnam.  His awards included the 
Purple Heart with one Star.  During an April 1992 VA 
psychiatric examination, the veteran reported that he felt 
estranged from his environment and had feelings of anger and 
irritability.  He had been married for 12 years and was 
employed by the railroad.  He had vivid nightmares of his 
combat experiences and intrusive recollections with the 
slightest provocation.  He reported startled response when 
approached from behind, and said that he was socially 
isolated from others.  The diagnosis was PTSD.  

Based on the above, the RO, by rating action in June 1992, 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from April 16, 1992, the date of 
receipt of the veteran's claim.  The veteran disagreed with 
the evaluation assigned giving rise to this appeal.  (A 
subsequent rating action in January 1998 assigned a 50 
percent evaluation, effective from the same date.)  

During a personal hearing at the RO in September 1993, the 
veteran testified that since his discharge from military 
service, he had experienced periods of rage, nightmares, and 
recollections of fellow servicemen who were killed in 
Vietnam.  He never went to family functions and  kept to 
himself at work.  He worked for the Long Island Railroad 
since his discharge from service.  He was passed over for 
promotions and believed that it was primarily because of his 
PTSD. The veteran submitted a note from S. M. Vallury, M.D., 
dated in August 1993, which indicated that he was being 
treated for PTSD with Pamelor.  

Another report from Dr. Vallury, dated in December 1993, was 
to the effect that the veteran had sleep disturbance due to 
increased nightmares, sweating, and survivor guilt.  His 
medication was increased to 75 mg, and he was attending group 
therapy for Vietnam veterans.  

On VA psychiatric examination in July 1996, the veteran was 
alert and well oriented, and his speech was coherent.  His 
mood was dysphoric and anxious with insomnia.  The veteran 
reported anger, explosiveness, recurrent nightmares, 
intrusive thoughts, flashbacks, social isolation, loss of 
interest, and marital problems.  He denied any hallucinations 
or delusions.  His recent memory was disturbed and 
concentration was poor.  The veteran's judgment was not 
disturbed.  The veteran denied any dangerous ideation.  The 
diagnoses included PTSD, chronic and alcohol abuse in 
remission.  The Global Assessment of Functioning (GAF) scale 
score was 43.  

Associated with the claims folder are VA outpatient treatment 
records.  During a January 1997 outpatient visit, the veteran 
complained of nightmares, flashbacks, headaches and anger.  
Similar complaints were noted in July 1997.  In September 
1999, he reported that the medication he was taking were 
effective.

In November 1999, the Board remanded the appeal to the RO for 
additional development, to include obtaining another VA 
psychiatric examination. 

VA outpatient treatment records dated in January and March 
2000 were to the effect that the veteran was stable, his mood 
was neutral and he had persistent nightmares.  During a 
regular visit in May 2000, it was noted that the veteran had 
been sporadic in his visits to the Vet Center.

When examined by VA in April 2002, the examiner indicated 
that he had reviewed the veteran's entire claims file.  He 
noted that the veteran reported that he retired from his job 
with the railroad, and that he worked as a conductor for most 
of his 30 years of service.  The veteran received outpatient 
treatment by VA since 1995 and was seen by a private 
psychiatrist for about four years before that.  The veteran 
had no history of psychiatric hospitalization.  His current 
medications included trazodone and Paxil.  The examiner noted 
that since at least 1999, the veteran's psychiatrist had 
consistently assessed the veteran with a GAF score of 55.  
Although the veteran refused to release his employment 
medical records to the VA, he reported that he retired on 
disability because of physical disabilities and did not 
believe that his psychiatric problems played any part in his 
retirement.  

On examination, the veteran reported nightmares every night 
since his discharge from service, from which he wakes in a 
cold sweat and leaves him feeling fatigued during the day.  
He often thought of Vietnam, but did not seem to have 
disorienting flashbacks.  He reported intrusive thoughts 
several times a week.  He reported depressed mood, especially 
in the evenings, and infrequent suicidal ideation.  There had 
been an improvement in his mood and a reduced frequency of 
suicidal ideations since he stopped drinking sometime in the 
mid-1990's.  He had experienced extreme emotional numbing and 
lack of social contact for many years.  He had very few 
friends.  His wife slept in a separate bedroom for the past 
10 years.  He had occasional exaggerated startled response, 
which had become more infrequent since 1992.  He reported 
hypervigilance and discomfort in crowds.  The examiner noted 
that despite his periods of depression, the veteran 
maintained adequate personal hygiene.  He denied any 
hallucinations or delusions, and had an adequate ability to 
communicate with others, or episodes of unprovoked 
irritability or violence.  

On mental status examination, the veteran was neatly dressed 
and appropriately groomed.  He was alert and well oriented, 
and his speech was spontaneous, relevant, and of normal rate 
and rhythm.  His mood was dysphoric with flattened affect.  
His thinking was logical, goal oriented, and without evidence 
of formal thought disorder.  His long and short-term memory 
was grossly intact, though his short-term recall and 
concentration were mildly impaired.  The veteran was capable 
of abstract interpretation of proverbs and verbal 
similarities.  The veteran described occasional suicidal 
ideation without intent or plan.  He denied panic attacks, 
rituals and compulsions.  The veteran's judgment and insight 
were present.  The diagnosis included PTSD and alcohol 
dependence, in remission.  

The examiner indicated that the veteran's raw score on 
psychometric testing of 119 exceeded the cutoff score of 107 
for PTSD, and was consistent with moderate symptomatology.  
The examiner assessed the veteran's GAF score of 50 for the 
present, and 50 to 55 for the past year.  The examiner 
commented that the veteran maintained adequate occupational 
functioning from 1992 to 2000 when he retired from his 
employment with the railroad due to physical disabilities.  
Although isolated socially from his co-workers, he reported 
that he got along well with passengers and his co-workers 
when required.  He changed his job in 1995 to a position that 
allowed him to be even more socially isolated, but reported 
that he was able to function adequately emotionally until his 
retirement.  The veteran reported that he made the position 
change to avoid perceived stresses on the job.  The examiner 
commented that veteran's social functioning was marginal for 
a number of years.  The veteran described his relationship 
with his wife as being more like roommates, and said that he 
had only a couple of friends.  He continued to maintain 
adequate contact with his "son."  

Analysis

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  


The relevant regulations pertaining to the veteran's service-
connected psychiatric disability in effect prior to November 
7, 1996 are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............   50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial impairment...  30

38 C.F.R. § 4.132 (effect prior to November 7, 1996).  

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130 (as in effect from to November 7, 1996).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  38 C.F.R. 
§ 4.130 (2002).  

Initially, it is noted that while the veteran was examined 
for his PTSD by VA on three occasions during the pendency of 
this appeal, the Board has relied primarily on the findings 
and conclusions of the psychiatrist from most recent 
examination in April 2002.  The first VA examination in 1992 
was conducted for the purpose of establishing service 
connection and did not address the criteria necessary for 
rating the veteran's psychiatric disability.  It was noted 
that the veteran was married and was gainfully employed.  
Similarly, the second examination report (July 1996) included 
faulty or inaccurate information pertaining to the veteran's 
work history and, moreover, did not provide sufficiently 
detailed clinical information to adequately assess the level 
of social and industrial impairment.  The examiner's 
assessment of a GAF score of 43, which contemplates a level 
of impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV), was not 
supported by any clinical findings in the examination report.  
In fact, the examiner indicated that the veteran had 
difficult maintaining employment and had not held any one job 
since his discharge from service for more than four years.  
However, the record showed that the veteran had been steadily 
employed as a conductor with the railroad for some 22 years 
at the time of the examination.  The examination as a whole, 
was deficient of findings necessary to adequately assess the 
level of social and industrial impairment due to the 
veteran's PTSD.  

In contrast, the most recent VA psychiatric examination in 
April 2002 included an accurate discussion of the veteran's 
work and social history and a comprehensive evaluation of his 
symptoms.  This examination provides the most complete 
assessment of the veteran's psychiatric status since the 
filing of his original claim in 1992.  Accordingly, the Board 
has relied on this examination to determine the appropriate 
evaluation to be assigned his service-connected PTSD.  

Based upon the criteria set forth in the rating schedule, a 
rating in excess of 50 percent for PTSD from the initial 
grant of service connection is not warranted.  The veteran's 
principal symptomatology includes nightmares, flashbacks, 
intrusive thoughts, depressive mood, and isolation.  Despite 
these difficulties, he worked for some 30 years for the 
railroad until he retired because of physical disability 
unrelated to his PTSD.  In addition, he has not reported any 
lost time at work because of his PTSD symptoms.  Until 
shortly before the filing of his claim, he had received no 
psychiatric treatment and had never required any psychiatric 
hospitalization.  

On recent psychiatric examination, the veteran's mood was 
dysphoric with flattened affect.  However, there was no major 
disorder of speech, and his thought processes were goal-
directed, rational, and coherent.  There was no evidence of 
any psychotic process.  While the veteran reported occasional 
suicidal ideation, there was no intent or plan.  Furthermore, 
the veteran denied any episodes of unprovoked irritability or 
violence.  The veteran denied any obsessional rituals, panic 
attacks, or compulsions.  The record shows that the veteran 
worked for the railroad for 30 years, mostly as a conductor, 
without any reported difficulties.  The veteran reported that 
although he kept to himself most of the time, he got along 
well with passengers and co-workers, and that he was able to 
function adequately until his physical disabilities forced 
him to retire in 2000.  

In summary, the evidence does not show occupational and 
social impairment in most areas of the veteran's life due to 
such things as suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, impaired 
impulse control, disorientation, difficulty in adapting to 
stressful circumstances, or more than considerable social and 
industrial impairment to warrant a rating in excess of 50 
percent under either the old or the revised rating criteria, 
prior to November 14, 1997.  38 C.F.R. § 4.132, DC 9411 (as 
in effect prior to November 7, 1996); § 4.130, DC 9440 (as in 
effect from November 7, 1996).  

Right Shoulder Disability

The issue of an increased rating for the veteran's right 
(major) shoulder disability arises from a claim for increase 
received in April 1992.  In Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco, 7 Vet. App. 55, 58 (1994); 
38 C.F.R. § 4.2 (2002).  

Factual Background

In this case, service connection for residuals of a shrapnel 
wound to the right (major) shoulder was established by rating 
action in October 1971.  The veteran was assigned a 10 
percent evaluation, effective from September 19, 1970, the 
day following his discharge from military service.  38 C.F.R. 
§ 3.400(b)(2)(i).  The 10 percent evaluation remained in 
effect until the filing of this claim.  

The RO obtained all VA medical records from 1991 to the 
present, including reports of VA examinations conducted in 
April 1992, July 1996, October 1997, and May 2002, and 
associated them with the claims file.  The record also 
includes numerous private medial records from 1991 to the 
present.  

In this case, the service medical records show that the 
veteran sustained a gunshot wound to the right shoulder on 
May 26, 1967.  There was no artery or nerve involvement.  
Delayed primary closure of the wound was performed on June 5, 
1967.  His separation examination in September 1970 noted 
several scars on various areas of his body, including a 
"LS" scar on the right shoulder.  The remainder of the 
physical examination was normal.  A VA examination in 
February 1971, noted the right shoulder scar.  The scar was 
described as measuring 1 1/4 by 1/2 inches.  It was not adherent, 
but was keloidal.  No other pertinent abnormalities of the 
right shoulder were noted.  Similarly, no pertinent 
abnormalities of the right shoulder were noted on VA 
examination in December 1976.  

On VA orthopedic examination in April 1992, right shoulder 
flexion was to 120 degrees with 20 degrees of extension.  
Internal rotation and abduction and adduction were to 90 
degrees.  External rotation was to 40 degrees.  There was 
positive impingement sign on the right shoulder and the 
veteran had guarding over all phases of range of motion.  X-
ray studies showed degenerative joint disease of the right 
acromioclavicular joint.  The diagnoses included residual 
shrapnel wound of the right shoulder with impingement 
syndrome and degenerative joint disease.  Peripheral 
neuropathy, by history was also noted.  (However, subsequent 
VA examination in October 1997 ruled out peripheral 
neuropathy as a residual of the shell fragment wound to the 
right shoulder.)  

On VA examination of the muscles in April 1992, there were 
two well-healed scars on the proximal third of the right arm 
about 4-cm inferolaterally and a 4-cm anterior-laterally.  
There was some decreased sensation to soft touch of the 
posterior aspect of the right arm and shoulder.  The 
diagnoses included residual shrapnel wound to the right 
shoulder.  

At a personal hearing in September 1993, the veteran 
testified that he had chronic pain and a sensation of needles 
being stuck into his right shoulder since the injury in 
service.  His symptoms had progressively worsened over the 
years and that he had difficulty lifting heavy objects with 
his right arm.  

Copies of private and VA medical records, including some 
duplicates were received from the veteran's representative in 
August 1996.  The records show that the veteran was seen on 
numerous occasions for various maladies from 1992 to 1996.  
Some of the records show treatment for complaints of pain and 
weakness in the veteran's right upper extremity.  Overall, 
range of motion of the right shoulder was good.  In May 1994, 
the veteran had some limitation of motion of the right 
shoulder with abduction to 90 degrees and adduction was 
complete.  Internal rotation was to 30 degrees and external 
rotation was to 20 degrees.  In April 1996, the veteran had 
full range of motion in the right shoulder.  

When examined by VA in July 1996, abduction was to 30 degrees 
with flexion to 40 degrees.  The veteran would not tolerate 
any attempts to test internal or external rotation, 
adduction, or extension.  The veteran complained of 
tenderness in all areas of the right shoulder, but there was 
no warmth, swelling, or color changes.  

When examined by VA in October 1997, abduction of the right 
shoulder was to 70 degrees with adduction to 35 degrees.  
Flexion was to 90 degrees, and extension to 60 degrees.  
Internal rotation was full in the right shoulder.  There was 
give way weakness in all muscles of the right upper 
extremity, including the abductors of the shoulder.  However, 
there was no evidence of muscle atrophy in the right upper 
extremity, or any warmth, swelling, or color changes.  The 
diagnoses included status post gunshot wound to the right 
shoulder with degenerative joint disease of the 
acromioclavicular (AC) joint.  

VA outpatient records show treatment on several occasions for 
various problems, including right shoulder pain from 1997 to 
2001.  However, no specific clinical findings pertaining to 
the right shoulder were noted.  

A September 1999 letter from J. A. Koenig, M.D., indicated 
that the veteran was evaluated for right shoulder and arm 
pain and stiffness.  Physical examination showed good range 
of motion in the right shoulder with mild crepitance.  X-ray 
studies showed mild AC joint arthritis, but was otherwise 
normal.  The impression included mild impingement syndrome of 
the right shoulder.  Additional progress notes in show that 
the veteran was seen for right shoulder pain in May and 
August 2000.  Both entries show that the veteran had good 
range of motion in the right shoulder.  In May, the veteran 
could elevate his right arm to 90 degrees with stiffness.  In 
August, the veteran had very good range of motion and 
muscular development.  

At the direction of the Board, a VA examination of the 
veteran's right shoulder was conducted in May 2002.  At that 
time, it was noted that the veteran had retired from the 
railroad in May 2000 primarily because of back problems and 
also because of his right shoulder disability.  (The veteran 
reported that he had difficulty releasing a heavy hand brake 
because of his right upper extremity problems.)  His chief 
complaint was right shoulder pain in the morning.  The 
veteran rated his pain at about 6 to 7 out of 10 in the 
morning and in the evening.  There was some sensitivity 
during weather changes.  

On examination, range of motion in the right shoulder was 
good.  Abduction with negative drop arm test was to 90 
degrees with further elevation to 180 degrees.  Forward 
flexion was from 0 to 180 degrees.  External rotation was 
from 0 to 90 degrees.  Internal rotation with the arm in 
abduction and internally rotated was from 0 to 70 degrees.  
Thumb reaching on the right was to L1, indicating a reduction 
of internal rotation.  The examiner noted that all ranges of 
motion were without any apparent pain.  The veteran 
spontaneously moved his right upper extremity as told without 
any expression of pain on his face.  The only evidence of 
pain was observed on internal rotation (thumb reaching), 
which included crepitus on passive internal rotation of the 
right shoulder.  On Hawkin's testing, which is with the right 
arm in forward flexion to 90 degrees and then rotated, the 
veteran also expressed pain, more so on internal rotation 
then on external.  Circumference of the right forearm was 
29.0 cm compared to 28 cm. on the left.  Upper arm diameter 
was equal, bilaterally at 34.0 cm.  

The examiner indicated that the veteran used his right upper 
extremity on a regular basis and that there was no evidence 
of fatigability on motion of the right shoulder.  As to pain 
on motion, the examiner indicated that the right shoulder was 
limited only on internal rotation as discussed above.  The 
diagnoses included impingement syndrome of the right shoulder 
with mild AC joint arthritis.  

Analysis

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised during the pendency of this appeal.  62 Fed. 
Reg. 30235 (June 3, 1997) (effective July 3, 1997).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).  

In this case, the revised schedule addressing muscle injuries 
and gunshot wounds was not promulgated to substantively 
change the criteria, but rather "to update this portion of 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.  

The veteran's residuals of a shrapnel wound to the right 
(major) shoulder with damage to Muscle Group III has been 
evaluated by the RO as equivalent to moderate muscle damage 
and rated under DC 5303 (effective since July 3, 1997), which 
provides as follows:  

Group III. Function:  Elevation and 
abduction of arm to level of shoulder; 
act with 1 and 2 Group II in forward and 
backward swing of arm.  Intrinsic muscles 
of 
shoulder girdle: (1) Pectoralis major I 
(clavicular): (2) deltoid.  
Dominant	Nondominant
     Severe................................ 
40                   30 
     Moderately Severe............. 30                   
20 
     Moderate............................. 
20                   20 
     
Slight...................................  
0                     0

The regulations pertaining to the veteran's service-connected 
muscle injury under DC 5303, in effect prior to July 3, 1997, 
are as follows:  

Group III.  Intrinsic muscles of shoulder 
girdle (1) Pectoralis major I 
(clavicular); (2) deltoid.  (Function: 
Elevation and abduction of arm to level 
of shoulder, act with 1 and 2 Group II in 
forward and backward swing of arm.  
				Dominant	Nondominant
     Severe................................ 
40                     30 
     Moderately Severe............. 30                     
20 
     Moderate............................. 
20                     20 
     
Slight...................................  
0                       0

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, DC 5303, reveals no changes in the evaluation granted 
for the classifications of disability from muscle injuries 
(slight, moderate, moderately severe, and severe).  

While it is noted that 38 C.F.R. § 4.56 describes muscle 
damage in terms of injury due to a single bullet, small 
shell, or shrapnel fragment, the underlying principle is the 
same regardless of the nature of the injury.  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
classification of muscle damage is provided, in pertinent 
part, as follows:  

Moderate disability of muscles

(i) Type of injury.  Through and through or deep 
penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  

(ii) History and complaint.  Service department 
record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  

(iii) Objective findings.  Entrance and (if 
present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep 
penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  

(ii) History and complaint.  Service department 
record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

Severe disability of muscles

(i) Type of injury.  Through and through or deep 
penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) History and complaint.  Service department 
record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) Objective findings.  Ragged, depressed and 
adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies 
          indicating intermuscular trauma and 
explosive effect of 
          the missile.  
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic 
          bones, sacrum or vertebrae, with 
epithelial sealing over 
          the bone rather than true skin 
covering in an area where 
          bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed 
electrical current 
          in electrodiagnostic tests.  
(D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group 
of muscles.  
(F) Atrophy of muscle groups not in the track 
of the missile, 
          particularly of the trapezius and 
serratus in wounds of 
          the shoulder girdle.  
(G) Induration or atrophy of an entire muscle 
following simple 
          piercing by a projectile.  

The Schedule provides a 20 percent disability rating for 
limitation of motion of the shoulder of the major or minor 
extremity when motion of the arm is limited at shoulder 
level.  The Schedule provides a 30 percent disability rating 
when the motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation is 
warranted when motion of the major arm is limited to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, DC 5201.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2002).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).  

The Board has reviewed the medical evidence and testimony of 
the veteran.  The symptoms described by the veteran and the 
findings noted in the VA examinations were compared with the 
criteria for a moderately severe muscle injury.  The Board 
finds that an increased rating for the residuals of a shell 
fragment wound to the right shoulder is not warranted under 
DC 5303.  As previously stated, a moderately severe injury of 
the right shoulder requires indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Based on the lack of 
objective findings of a moderately severe muscle injury of 
the right shoulder, the Board has determined that an 
increased evaluation is not warranted.  

In order to warrant a higher rating for the major upper 
extremity under the rating codes for limitation of motion, 
the evidence would have to demonstrate that the right arm is 
limited to 25 degrees from the side.  DC 5201. The probative 
medical findings consistently demonstrate that the right arm 
is not limited to 25 degrees from the side, even taking into 
account functional loss due pain or other pathology or during 
flare-ups.  Here, the most probative evidence of record 
consists of the most recent VA examination findings.  These 
findings provide the most accurate picture of the residual 
right shoulder limitation that is due to the shell fragment 
injury.  Furthermore, this is the only medical evidence of 
record that also takes into account the degree of functional 
loss due to pain or other pathology and during flare-ups.  

This examination showed no evidence of pain on motion of the 
right shoulder except on thumb reaching, which indicated some 
reduction on internal rotation.  However, the record shows no 
evidence of muscle atrophy or other pathology related to the 
shell fragment wound.  The examination showed that the 
veteran was able to abduct his shoulder from 0 to 180 
degrees.  This finding shows that he has a normal range of 
motion and is able to raise his arm above his head.  Absent 
limitation of the range of motion of the major arm to midway 
between the side and shoulder level, no basis is provided for 
assignment of higher rating on the basis of limitation of 
motion of the arm under DC 5201.  

Additionally, there was no evidence of atrophy or other 
evidence of disuse.  Thus, the record does not show 
functional impairment resulting in additional limitation of 
motion that could serve as the basis for a higher evaluation.  
At this point, the Board notes that the veteran has other 
unrelated disabilities involving his cervical spine which 
apparently causes problems with the right upper extremity.  
However, with regard to the residuals from the shell fragment 
wound, the evidence does not show a limitation of motion or 
functional loss of use due to pain or during flare-ups which 
would warrant a rating in excess of 20 percent.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DC 5201.  

The Board also finds that the veteran would not warrant a 
higher rating based on any of the other Diagnostic Codes for 
the shoulder or the arm.  Other code provisions include DC 
5202 which provides for an 80 percent rating for a major 
extremity when there is impairment of the humerus manifested 
by loss of head (flail shoulder).  A 60 percent rating is 
provided for nonunion (false flail joint) of a major 
extremity.  Fibrous union of a major extremity shall be rated 
50 percent.  Malunion with marked deformity shall be rated 30 
percent, and with moderate deformity 20 percent.  Recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all movements shall be rated 30 
percent and 20 with infrequent episodes and guarding of 
movement at shoulder level.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Lastly, the Board notes that recent objective evaluations 
have shown the scars resulting from the veteran's right 
shoulder disability are well healed, nontender and 
nonadherent.  In view of the lack of any specific 
manifestations regarding the scars, a separate compensable 
rating for the scarring is not warranted.  See 38 C.F.R. 
§ 7803, 7804, 7805 (2002).  As such, it is unnecessary to 
consider whether assigning a separate evaluation for the scar 
would result in pyramiding under 38 C.F.R. Part 4, § 4.14 
(2002).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder is denied.  

Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to the right  shoulder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

